Per Curiam.
One of the first principles in the law of evidence is, that the witness must be disinterested. If this be doubtful, the objection should go only to his credit. In this case, he has acknowledged that he was at one period interested in the event of the suit, and this fact being established, he must prove by testimony of a higher nature than such as is furnished in this case, resting on conjecture and belief, that the disability was removed, (a)
A bill of exceptions was prayed but afterwards waived.

 If on the voir dire the witness admits he was interested, he may in the same manner prove facts showing his interest has been destroyed, though other evidence of it exists. But if his interest is established by other proof, then the best evidence will be required to restore his competency. See Butcher’s Company v. Jones, 1 Esp. Rep. 160; Botham v. Swingler, lb. 164 ; Peake N. P. 218 ; S. C., cited in 2 Bac. Ab. 584, ( Wilson’s Edit.)